DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14 and 41-52 drawn to a system for processing seeds using the outer surface of a drum and the inner surface of a concave or a roller with a helical thread on the outer surface, including means to adjust the clearance between the drum and the concave, classified in A01D 41/1243.
II. Claims 15-25, drawn to a system for processing seeds with a deflector that is movable to permit/deny entrance of the crop material into the clearance space where the processing occurs, classified in A01F 12/00.
III. Claims 26-40, drawn to a system for processing seeds that is movably mounted between a stowed position and a deployed position, classified in A01F 12/40.

The inventions are independent or distinct, each from the other because:
Inventions I,II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as in a seed processor that is not movably mounted or that does not include a deflector to control the input. Similarly, the specifics of the system claim in group I are not required for the system with the deflector of group II or the removable system of group III as evidenced by the fact that these specifics have not been claimed in those groups. Also, the movable system of group III does not require the deflector of group II, and vice versa. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Newly submitted claims 15-40 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The reasons given above.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Claim 44 is seem to link the invention claimed in group 1 with the invention claimed in group 2, so these groups will be examined together. Accordingly, claims 26-40 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
The June 10, 2021 amendment to claim 3 is not in the proper format. All deletions relative to the patented claims should be indicated in single brackets, not double brackets. Correction should be made with the response to this Office action. 
Claims 15-21,23-25, 41-50 and 52 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
Claim 41 claims the same concept (a system of processing seeds using a rotatable member, a concave and the clearance between the rotatable member and the concave adjustable to ensure damage to the seeds) of original claim 19 of application 15/629,387, which became claim 5 of the ‘232 patent (with current claim 42 claiming the pivot hinge element of original claim 19). Claim 19 was rejected over prior art in the August 31, 2018 Office action. Applicant responded November 20, 2018 by incorporating claim 18 into claim 1, and depending claim 19 from claim 1. Specifically, applicant amended claim 1, by adding, “
 the system further comprising at least one first cylindrical body and at least one second cylindrical body, the at least one first shearing surface extending along a portion of the at least one first cylindrical body, and the second shearing surface extends along a portion of the at least one second cylindrical body,
the at least one first cylindrical body comprising at least one drum, and the at least one second cylindrical body comprising at least one concave mounted around the at least one drum,
the at least one first shearing surface comprising an outer surface on the at least one drum, the outer surface having a first plurality of projecting elements, and
the at least one second shearing surface comprising an inner surface inside the at least one concave, the inner surface having a second plurality of projecting elements that intermesh with the first plurality of projection elements on the at least one drum.”

Claim 41 is therefore seen as a broadened claim 5. The above addition to original claim 1 is seen to have directly led to the allowance of claim 1 (and by dependency, claim 5). The original claim 1, without the added language is seen to have been surrendered. Claim 41 claims the same invention as original claim 19, but fails to add the structure that was added to make the claim allowable. Specifically, the claim fails to claim the intermeshing projecting elements on the drum and the concave. Claim 41 does not add any structure that was not claimed in the original claim 19. The claims that depend from claim 41 add these added elements into the claim, but all are not claimed until claim 51. 
The same analysis is seen to apply to claims 15-21 and 23-25. Claim 15 claims the surrendered original claim 1 with the addition of a deflector to control the flow. Claim 15 does not include the subject matter that was added to claim 1, expressly to make the claim allowable over the prior art. The added limitations are not completely added back into the claims until claim 22. The addition of the deflector is not seen to materially narrow the original claim in a new manner, as such dampers were well known in the art at the time of applicants’ invention. 
It is noted that the June 10, 2021 declaration is acceptable due to the error being corrected in claim 3. As stated above, patent owner is not permitted a claim without the projecting element, as this was added to make the claim allowable in the original prosecution. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 41-43,45-49 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,059,134 to Reyenga (hereinafter “Reyenga”) in view of US Patent No. 5,489,239 to Matousek et al (hereinafter “Matousek”).
 Reyenga discloses a system for processing seeds that are present in crop material collected (abstract) by an agricultural harvester (combine 10) comprising a rotatable member and a clearance between the rotatable member (48) and a cylindrical object wherein the rotation of the rotatable member is configured to damage the seeds present in the crop material (column 2 lines 23-29) within the clearance to prevent the seeds from germinating after exiting the system. Reyenga does not disclose the second cylindrical object being a concave mounted around the rotatable member wherein the position of the concave is adjustable relative to the rotatable member for changing the size of the clearance. Matousek discloses a rotary combine (title) with a rotor (28) surrounded by concave (34) so that matter passing in the clearance between the rotor and the concave is damaged. The paragraph beginning on line 28 of column 5 describes a concave adjustment mechanism for adjusting the spacing between the concaves (34) and the rotor (28). It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention from the teaching of Matousek to modify the combine of Reyenga by using the clearance between the rotor and a concave to pass the material being processed and to enable the adjustment of the size of the clearance to enable the processing of different sized material. 
In regard to claim 42, Matousek discloses a pivot hinge (carrier 66 pivots at axis 68) and an adjusting screw (as part of adjustment member 70) to pivot the concave relative to the rotatable member to change the clearance between the rotatable member and the concave (see figure 4 and the paragraph beginning on column 5, line 28). In regard to claim 43, see line 12 of column1 of Reyenga and the abstract of Matousek. In regard to claim 45, the concave (34) of Matousek forms a cylindrical body with a hollow center which contains the rotatable member (28), as best seen in figure 4. Figure 4 also shows the axis of rotation of the rotatable member extending transversely, as claimed in claim 46. In regard to claim 47, the rotatable member of Matousek is hollow, so it is seen as a drum. In regard to claim 48, line 37 of column 1 of Matousek states, “Suitable instrumentalities on the rotor cooperate with the axially elongated threshing section”. These would have to be on the outer surface of the rotor, as claimed in claim 49, in order cooperate with the threshing section which is outside the rotor. In regard to claim 52, the concave of Matousek is stationary relative to the rotor. 

Claim(s) 15-20,23,24 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reyenga in view of Matousek as applied to claims 41-43,45-49 and 52 above, and further in view of US Pre-Grant Publication No. 2015/0351322 to Desmet et al (hereinafter “Desmet”).
Reyenga in view of Matousek, as discussed above, render claim 41 obvious. Claim 44 depends from claim 41 and adds the feature of a deflector that is movable between a lower position, in which the flow of crop material into the clearance is prevented by the deflector and a raised position which permits the flow of crop material into the clearance. Desmet shows a harvesting machine with a rotary member 88 and a deflector 94 with a lower position (figure 1a) which prevents the flow of material into the clearance around the rotary member and an upper position (figure 1b) which permits the flow. It would have been obvious to one of ordinary skill in the art from the teaching of Desmet to modify the harvesting machine of Reyenga by adding a deflector to control the flow of crop material entering the system to improve control over the harvesting operation. 
Claim 15 is seen to encompass the structure claimed in claims 41 and 44, which have been discussed above. In regard to claim 16, paragraph 22 of Desmet states that the assembly is pivotally movable with respect to the frame.  In regard to claim 17, paragraph 2 of Desmet states that the invention relates to a harvesting machine. In regard to claim 18, the rotatable member of Matousek is hollow, so it is seen as a drum. In regard to claim 19, line 37 of column 1 of Matousek states, “Suitable instrumentalities on the rotor cooperate with the axially elongated threshing section”. These would have to be on the outer surface of the rotor, as claimed in claim 20, in order cooperate with the threshing section which is outside the rotor. In regard to claim 23, the concave of Matousek is stationary relative to the rotor. In regard to claim 24, the concave (34) of Matousek forms a cylindrical body with a hollow center which contains the rotatable member (28), as best seen in figure 4.

Allowable Subject Matter
Claims 1-14 are allowed.
Claims 22 and 51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  All of the claims that are indicated as allowable require the rotor and the concave to intermeshing  (or registering) projections. Systems with two rollers with intermeshing projections are known, but the prior art fails to show or fairly teach a harvester with a roller and an associated concave with intermeshing projections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ferre et al. (US 7,322,175) shows rollers for a harvester with intermeshing projections. Bihn (US 2015/0028139) shows a grain crushing apparatus with intermeshing rollers. Farley (US 2014/0018134) discloses a combine with a roller interacting with a concave with the concave having projections (36), but the projections do not extend radially or intermesh with projections on the roller. Regier et al. (US 2011/0151950) shows a harvester with a roller with projections and a concave which can be moved to adjust the clearance between the roller and the concave. Bernhardt et al. (US 4,375,221) and Rowland-Hill et al.(US 3,631,862) show adjustable supports for concaves. DePauw et al. (US 3,982,549) shows a harvester with a rotor having a helical element. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOERRLER whose telephone number is (571)272-4807. The examiner can normally be reached M-F, 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C DOERRLER/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        

Conferees: /JOSEPH A KAUFMAN/                   Reissue/Reexam Specialist, Art Unit 3993     
                                                                                                                                                                                /EILEEN D LILLIS/ SPRS, Art Unit 3993